                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          OSBORNE CONSTRUCTION                              CASE NO. C18-0349-JCC
            COMPANY,
10                                                            ORDER
11                              Plaintiff,
                       v.
12
            ZURICH AMERICAN INSURANCE
13          COMPANY,
14                              Defendant.
15

16          This matter comes before the Court on Defendant’s motion to continue Plaintiff’s motion
17   for partial summary judgment (Dkt. No. 22). Having thoroughly considered the Plaintiff’s
18   motion and the relevant record, the Court finds oral argument unnecessary and hereby DENIES
19   the motion for the reasons explained herein.
20   I.     BACKGROUND
21          This case involves a dispute over insurance coverage. (See Dkt. No. 1.) In late 2017,
22   Defendant denied Plaintiff, a general contractor, coverage as an additional insured under a
23   subcontractor’s insurance policy. (Id. at 4–5.) Plaintiff filed this lawsuit on March 7, 2018,
24   seeking declaratory and compensatory relief. (Id. at 8–9.) On October 18, 2018, Plaintiff moved
25   for partial summary judgment. (Dkt. No. 19.) It seeks a ruling that, as a matter of law, Defendant
26   owed it a duty to provide a defense under the terms of the insurance policy, that Defendant’s

     ORDER
     C18-0349-JCC
     PAGE - 1
 1   denial of coverage was in bad faith, and that as a result, Defendant is estopped from now denying

 2   coverage. (Id. at 21.)

 3          Plaintiff’s motion for partial summary judgment was originally noted for November 9,

 4   2018. (Dkt. No. 19 at 1.) Defendant moves to continue the noting date by three weeks to

 5   accommodate the deposition of Daniel Jacobson. (Dkt. No. 22.) Mr. Jacobson is one of

 6   Plaintiff’s directors, and sent Defendant the letter initially requesting coverage. (Id.) In a

 7   declaration, defense counsel states that she attempted to arrange a time to depose Mr. Jacobson

 8   before Plaintiff filed its motion for partial summary judgment, but that Plaintiff’s counsel was
 9   uncooperative. (Dkt. No. 23 at 2–3.) Mr. Jacobson is now scheduled to be deposed on November
10   1, 2018. (Id. at 3.) Defense counsel states that she “determined that [Mr. Jacobson] . . . is a
11   material witness,” and told Plaintiff that Defendant “need[s] Mr. Jacobson’s testimony before [it]
12   can respond” to the motion for partial summary judgment. (Id. at 2–3.) Plaintiff refused
13   Defendant’s request to withdraw the motion to allow time for the deposition, but voluntarily re-
14   noted the motion for one week later, on November 16, 2018. 1 (Dkt. No. 24.)
15   II.    DISCUSSION

16          A.      Legal Standard

17          The Court may continue a motion for summary judgment to permit additional discovery

18   if the non-movant shows that it lacks specific facts essential to opposing the motion. Fed. R. Civ.

19   P. 56(d)(2). The party requesting a continuance must show: “(1) that they have set forth in

20   affidavit form the specific facts that they hope to elicit from further discovery, (2) that the facts

21   sought exist, and (3) that these sought-after facts are ‘essential’ to resist the summary judgment

22   motion.” California ex rel. Cal. Dep't of Toxic Substances Control v. Campbell, 138 F.3d 772,

23   779 (9th Cir. 1998).

24

25
     1
      It appears to the Court that Plaintiff’s decision to re-note its motion was an effort to allow
26   Defendant to incorporate Mr. Jacobson’s deposition testimony into its response.

     ORDER
     C18-0349-JCC
     PAGE - 2
 1          B.      Defendant’s Motion to Continue

 2          Defense counsel’s affidavit does not specify what facts Defendant hopes to obtain from

 3   Mr. Jacobson’s deposition, nor explain how his testimony is essential to its ability to respond to

 4   Plaintiff’s motion for partial summary judgment. Defendant merely states that Mr. Jacobson is a

 5   “material witness,” that it “need[s] [his] testimony before [it] can respond to [Plaintiff’s] motion

 6   [for partial summary judgment],” and that a transcript of the deposition will not be available in

 7   time to incorporate the testimony into its response. (Dkt. No. 23 at 2–3.) To justify continuing

 8   Plaintiff’s motion, Defendant has the burden to first identify “specific facts that [it] hope[s] to
 9   elicit from further discovery,” and then to demonstrate how those facts are essential to its ability
10   to respond to Plaintiff’s motion for partial summary judgment. Campbell, 138 F.3d at 779
11   (emphasis added). Defendant has failed to identify any facts it hopes to elicit from Mr. Jacobson,
12   much less provide a compelling justification for why it needs those facts to fully respond to
13   Plaintiff’s motion. Thus, Defendant has failed to provide a sufficient justification for continuing
14   Plaintiff’s motion for partial summary judgment.
15   III.   CONCLUSION

16          For the foregoing reasons, Defendant’s motion to continue plaintiff’s motion for partial

17   summary judgment (Dkt. No. 22) is DENIED.

18          DATED this 2nd day of November 2018.




                                                            A
19

20

21
                                                            John C. Coughenour
22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C18-0349-JCC
     PAGE - 3
